DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebron et al
2017 (Proceedings of AACR Annual Meeting, Abstract 1470, April 2017, cited from IDS) as evidenced by Ardiani et al (Oncotarget, 2014, vol.5, no.19: 9335-9348, of record) and in further view of Ebron et al 2014 (Proceedings of AACR Annual Meeting, Abstract 5212, April 2014, cited from IDS) and Singh et al (Proceedings of AACR Annual Meeting, Abstract 2531, April 2017, cited from IDS).
Ebron et al 2017 teach that miR-644a suppresses prostate cancer cells growth, which
also sensitizes the cancer cells to enzalutamide treatment (see Abstract). Enzalutamide is an
anticancer agent used in androgen deprivation therapy as evidenced by Ardiani et al (see first
column on page 9335).
Ebron et al 2017 do not teach treatment of castration-resistant prostate cancer in
individuals.
Ebron et al 2014 teach that several miRNAs including miR-644a and miR-149 target
androgen receptor, such activity can be used for therapeutic treatment of castration-resistant
prostate cancer (see Abstract).
Singh et al teach that miR-149-5p is a tumor suppressor in castration-resistant prostate
cancer cells (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to treat individual with prostate cancer by administering
miR-644a and miR-149-5p based on teachings of Ebron et al 2017, Ebron et al 2014 and Singh et
al. One of the ordinary skill in the art would be motivated to do so, because Ebron et al 2017
teach that administration of miR-644a to prostate cancer cells suppresses their growth and
sensitizes them to treatment by enzalutamide and Ebron et al 2014 and Singh et al teach that
miR-644a and miR-149-5p can be used for castration-resistant cancer treatment, motivating one of the ordinary skill in the art to administer miR-644a and miR-149-5p to individuals in
vivo for treatment of castration-resistant prostate cancer by itself or in combination with
androgen deprivation therapy by enzalutamide. It is obvious to combine things known separately to have same effect (In re Kerkhoven, MPEP 2144.06). Limitations of claims 2, 6, 10 and 14 recite the effects of such administration, which are expected to happen in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
Previous 102 rejection is withdrawn in view of Affidavit filed on 09/07/2022.
Concerning 103 rejection Applicant argues that according to Ardiani et al reference the problem of treatment of castration-resistant cancer is already resolved by treatment with enzalutamide. In response cancer is a complex and heterogenous disease and there are no one specific treatment for treating everyone with the same cancer successfully. Generally cancer treatments involve several approaches with several drugs. Further, as the rejection states, Ebron et al 2017 reference specifically teaches cancer cell sensitization to enzalutamide, making it obvious to use such sensitization in combination with the drug to make it more effective. Rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635